OPINION — AG — IT WOULD NOT BE NECESSARY FOR THE CONTRACTOR ON THE PROPOSED HEADQUARTERS BUILDING FOR THE WILDLIFE COMMISSION TO PAY BUILDING FEES TO THE CITY OF OKLAHOMA CITY IF SAID BUILDING IS BUILT WITHIN THE BOUNDARIES OF THE CAPITOL IMPROVEMENT AND ZONING DISTRICT, AS OUTLINED IN 73 Ohio St. 1961 83 [73-83] . CITE: 73 Ohio St. 1961 82.1 [73-82.1], 73 Ohio St. 1961 83 [73-83], 73 Ohio St. 1961 83.3 [73-83.3], 19 Ohio St. 1961 863.25 [19-863.25] [19-863.25] (W. J. MONROE) ** SEE: OPINION NO. 77-109 (1977) **